Citation Nr: 1018820	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-18 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension, to include as due to service-connected 
disabilities, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1966 to May 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

In connection with this appeal, the Veteran testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in December 2009 and accepted such hearing 
in lieu of an in-person hearing before a Veterans Law Judge.  
A transcript of the hearing is associated with the claims 
file.  


FINDINGS OF FACT

1.  In an unappealed July 2004 rating decision the Veteran's 
claim of entitlement to service connection for hypertension, 
to include as secondary to a service-connected disability, 
was denied.

2.  The evidence associated with the claims file subsequent 
to the July 2004 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of evidence 
already of record, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for hypertension.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The record reflects that the Veteran originally filed his 
claim of entitlement to service connection for hypertension 
in January 2004.  In a July 2004 rating decision, the RO 
denied the Veteran's claim based on its determination that 
the Veteran's hypertension was not incurred in or caused by 
his active service, was not present within one year of his 
separation from active service, and because there was no 
evidence that the Veteran's hypertension was a result of a 
service-connected disability.  The Veteran did not appeal 
this decision.    

The pertinent evidence of record at the time of the July 2004 
rating decision included the Veteran's service treatment 
records (STRs) which are negative for treatment for or a 
diagnosis of hypertension while the Veteran was in active 
service.
 
The evidence that has been received since the July 2004 
rating decision is voluminous and includes the following: a 
June through July 2004 psychological evaluation report from 
the Veteran's private psychologist which shows that the 
Veteran had been diagnosed with posttraumatic stress disorder 
(PTSD); April 2005 VA examination reports which show that the 
Veteran had been diagnosed with diabetes mellitus (DM) and 
coronary artery disease (CAD); a June 2005 VA addendum 
opinion in which the VA examiner stated that the linkage 
between hypertension and DM was clear, but that causality was 
not and no statement could be made in that regard; numerous 
private treatment records from the Veteran's cardiologist 
showing treatment for CAD and hypertension; private treatment 
records from the Veteran's private psychologist showing 
treatment for PTSD; a November 2005 rating decision granting 
entitlement to service connection for DM and CAD and 
confirming the denial of entitlement to service connection 
for hypertension; the Veteran's October 2006 Notice of 
Disagreement (NOD) in which the Veteran stated that his 
doctor had told him that his hypertension was due to his DM; 
a June 2007 rating decision in which the Veteran was granted 
entitlement to service connection for PTSD; a February 2008 
letter from Dr. F.J., the Veteran's private physician, in 
which Dr. F.J. stated that the Veteran did not have 
hypertension at the time of his cerebrovascular accident 
(CVA) in April 1997; a February 2008 letter from Dr. M.D., 
another of the Veteran's private physicians, in which Dr. 
M.D. stated that the Veteran did not start on medication to 
control his hypertension until July 2003; the Veteran's 
August 2008 statement in which he stated that he was not 
diagnosed with hypertension until after he was diagnosed with 
CAD; the Veteran's December 2009 Board hearing testimony in 
which he reported that his hypertension was due to his 
various service-connected disabilities; and a December 2009 
letter from Dr. M.D. in which he stated that the Veteran's 
CAD, CVAs, DM, and PTSD all contributed to and aggravated his 
hypertension.    

The Board finds that the post-service medical evidence 
showing that the Veteran was not diagnosed with hypertension 
until after he was diagnosed with CAD; the June 2005 VA 
addendum opinion in which the examiner reported that there 
was a relationship between DM and hypertension; the rating 
decisions which show that the Veteran is now service-
connected for DM, CAD, and PTSD; and the December 2009 
statement from Dr. M.D. in which he reported that the 
Veteran's hypertension was contributed to and aggravated by 
his DM, CAD, CVAs, and PTSD are new and material.  In this 
regard the Board notes that this evidence directly addresses 
the reason the claim was originally denied.  The evidence is 
not cumulative or redundant of the evidence previously of 
record.  Moreover, the evidence is sufficient to raise a 
reasonable possibility of substantiating the claim.  

Accordingly, reopening of the claim for entitlement to 
service connection for hypertension is warranted.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for 
hypertension is granted.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for hypertension is decided.

At the outset, the Board notes that service connection may be 
granted for disability that is proximately due to or the 
result of service-connected disability.  38 C.F.R. 
§ 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

The Board notes at this point that the regulation pertaining 
to secondary service connection was amended during the course 
of the Veteran's appeal, effective October 10, 2006, in order 
to conform VA's regulation to the Allen decision (holding 
that the term "disability" as used in 38 U.S.C.A. § 1110 
referred to impairment of earning capacity, and that such 
definition mandated that any additional impairment (emphasis 
supplied) of earning capacity resulting from an already 
service-connected condition shall be compensated).  Under the 
revised regulation, the rating activity will determine the 
baseline and current levels of severity under the Schedule 
for Rating Disabilities (38 CFR Part 4) and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  See 
38 C.F.R. § 3.310(b) (2007-2009).  

This requirement was not contained in prior versions of the 
regulation.  See 38 C.F.R. § 3.310 (2006).  Therefore, in 
deciding the claim, the originating agency should apply the 
former version of the regulation.

As discussed above, the Veteran's private physician stated 
that the Veteran's hypertension was contributed to and 
aggravated by his service-connected DM, CAD, and PTSD.  He 
also reported that the Veteran's hypertension was contributed 
to and aggravated by his CVAs, which are not service-
connected.

The Board notes that a bare conclusion, even one reached by a 
health care professional, is not probative without factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In this regard, the Board notes that while the 
Veteran's private physician links the Veteran's hypertension 
to his service-connected disabilities, there is no rationale 
for this opinion provided.  Therefore, this medical opinion 
is not sufficient evidence upon which a grant of entitlement 
to service connection can be based.  However, it does provide 
compelling evidence in favor of the Veteran's claim.

The Board finds that the Veteran should be afforded a VA 
examination to determine whether his hypertension was caused 
or chronically worsened by any or all of his service-
connected disabilities.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the Veteran's 
diagnosed hypertension.  The claims 
files must be made available to and 
reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and a 
review of the claims files, the 
examiner should provide an opinion with 
respect to the Veteran's diagnosed 
hypertension, as to whether there is a 
50 percent or better probability that 
it was caused or chronically worsened 
by one or more of the Veteran's 
service-connected disabilities.

The supporting rationale for all 
opinions expressed must also be 
provided.

2.	The RO or the AMC should undertake any 
additional development it determines to 
be warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
hypertension based on a de novo review.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative and they should be 
afforded the requisite opportunity to 
respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


